Title: From George Washington to William Pearce, 11 January 1795
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Jany 11th 1795
        
        Your letter of the 4th instt, with the reports, is received—but the Miller, I perceive has left off, or rather I believe, has not yet begun to report what wheat is manufactured, & what flour is made. The price of both these articles have fallen in this market as well as in that of Alexandria; but as I see no permanent cause for it, and know that the last years crop of Wheat

was very short indeed, in all parts of the United States, I have no doubt of its getting up again; if the holders of it, and the flour are not too precipitate in their sales thereof.
        My ideas with respect to the Inclosure for Corn at the Mansion house, (within the present pasture fence) are clearly understood by you; and I wish the fence to run accordingly; and if all the ground which shall be inclosed by it cannot be cultivated in this article, I should prefer putting that part into it which you deem (and I believe very properly) the poorest[;] for the produce of either part, is not so much an object with me, as cleaning—ornamenting—and laying the grounds to grass; after preparing & improving of them as fully as my means will allow. On this principle also it is, I tend the field by the white gates; and want to clear up (as fast as I can) the woods between the Alexandria road & the pasture fence. That the grubbing in this wood will be found very bad I have no doubt, and though the clearing of it may not keep pace with my wishes, yet my expectations are not unreasonable. All the force that can be bestowed in the accomplishment of these objects, I wish may be given; but I do not mean that labour, more essential at other places, is to be neglected in order to effect them.
        As I shall be at Mount Vernon (if nothing unforeseen prevents it) before the Corn in the white gate inclosure will be planted, the thinning of the trees in it may be left till I come; but the vistos as well as the other parts of the field had better be plowed altogether that the whole face of the ground may be smooth & even. When you clean up within the pasture fence, do not meddle with the trees that grow on either side of the road leading to the first gate on the sides of the hills—nor in the valley which leads from the first gate for some distance up it. The lane back of the clover lot will pass over very bad & dangerous grd for horses, or stock of any kind to be crowded & quarrelling in; but you will, I have no doubt, fall upon some expedient to guard against the accidents which otherwise might arise from the deep gullied part of it.
        My plan for the two sheds at Dogue run (one on each side of the barn, & adjoining the Corn houses, which were to make the south ends of them) was, to lay Cills on the brick foundations, which were intended to be raised high enough above the ground to prevent their rotting—On these Cills a frame was to

be erected, the plates of which was to be high enough to be out of the way of the horses heads, with a range of troughs for feeding; & either racks, or places back of the troughs or mangers as in the stables at the Mansion house, for Hay. The backs, and ends next the barn to be boarded up: and the fronts also, as low as to admit a tall horse to pass under with ease. The Posts and studs may be placed at such distances as to suit for Stalls now, or hereafter. The enclosed rough sketch, with what I have here said, will give you a full idea of my design. A door in the middle of each shed must be left, through which to carry out the dung, or litter to the stercoraries back of them.
        As it is my wish to plant many Irish potatoes this year, be sure to reserve enough for seed, by making ample allowance for thefts, waste, and rotting. I shall send you by the first vessel at least a bushel & half of clean honey locust seed which I would have raised in a nursery for the purpose of hedging. By an experiment I have made a (large) quart contains 4,000 seed; this, allowing ten seed to a foot, would sow, or plant, four rows of 100 feet each; at this rate, 40 quarts (which I think you may count upon, at least) would require 160 rows; grd for which I would have you prepare where ever you shall find most convenient, that the seed may be put in as soon as it arrives: two feet apart will be enough for the rows, as to weed the plants until they are fit to transplant is all that will be required—and this will be done in two years.
        I am sorry to hear that French Will is resuming his old tricks again. The lye he tells, respecting my promise of freedom to him, after seven years service, carries its conviction along with it; inasmuch as I had no certainty of holding him an hour after Mrs French’s death; which might have happened within the year I hired him; how then could I promise freedom to a person I held under such a tenure? Harsh treatment will not do with him; you had better therefore let him piddle, and in this way (though I believe little trust is to be placed in him) get what you can out of him.
        What is the matter with Dick at Dogue Run, who has been reported lame for sometime? I am Your friend
        
          Go: Washington
        
      